DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected embodiments, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/22.  Applicant elected without traverse embodiment A) Figure 1-5c, this embodiment details a double grooved receiver body. However, Applicant failed to identify what claims go with the elected embodiment(s). Claims 10-18 are directed to a single groove between the proximal and distal faces and are therefore drawn to the non-elected embodiment and withdrawn from consideration at this time.
There was a further election between the size of the distal face in relation to the proximal face. Applicant elected species a) the distal face being smaller than the proximal face. Applicant's election was with traverse in the reply filed on 12/01/22.  The traversal is on the ground(s) that the size of the distal and proximal face diameters is irrelevant to the concepts and functions of the invention.  This is not found persuasive because the structure of the diameter of the proximal and distal faces require different prior art to reject and different searches. A larger, smaller, or the same dimeter of the distal face in relation to the proximal face are different structures that each define the receiver body in different structural ways.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the device” is referring to in line 3. There is no antecedent basis for this limitation in the claim. It is unclear how this device relates to the shirt holder of the preamble.

 Claim 5 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what structure applicant is or is not requiring of the claim. Claim 1, from which claim 5 depends, details a shirt holder, claim 5 positively recites “the belt”. It is unclear how the shirt holder comprises the belt. Is applicant attempting to claim a combination shirt holder and belt garment or should the belt structure of claim 5 be referred to only functionally with the shirt holder?

Claims 5 and 6 recite the limitation "the distal grove".  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting this to be “the distal groove”.

Claim 6 recites the limitation "the proximal grove".  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting this to be “the proximal groove”.

Claim 7 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the receiver body is coat with a soft membrane” requires structurally of the receiver body. Is there an added layer to the receiver body, or is the coat a layer of something else that extends over the receiver body as desired/during use?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamacher (US 1,828,041).
In regard to claim 1, Hamacher teaches a shirt holder (figures 1-3) utilized by a user to keep a lower torso of a shirt made of a fabric tucked into a pair of pants (garment holder can be used with any garment as desired), wherein the pair of pants are cinched around the user's waist by a belt, the device (figures 1-3) comprising: an elastic ring (supporting plate: 1; page 1, lines 78-86) and a receiver body (button: 3 and shank: 4) wherein the receiver body (3, 4) is generally cylindrical having a distal face and a proximal face defined by a diameter at opposing ends of the cylinder (see figures 7-9, proximal/distal face can be either button 3 or last ring next to last groove), and a pair of grooves on the cylindrical surface comprising a proximal groove and distal groove (see grooves on shank of figures 7-9, proximal or distal grooves can be either adjacent to button 3 or last ring); wherein the pair of grooves are circular and generally concentric to the axis of the cylinder (see figures 7-9); wherein the elastic ring (1) has an inner diameter and can exist in a stretched state and secure state (see diameter of opening 2), the stretched state defined as a condition enabling the inner diameter of the ring to extend beyond the diameter of the proximal face (supporting plate can be made of rubber, which would allow for it to exist in a stretched an unstretched state), and a secured state defined as a condition in which the inner diameter of the ring is smaller than the diameter of the proximal face (see figures 2 and 3: detailing opening with respect to button head 3 and last ring as seen in figures 7-9 next to last groove); and wherein the proximal groove is configured to hold a continuous section of the fabric of the shirt within the groove by the elastic ring in the secured state (see figures 1, 2, and 3 along with figures 7-9, fabric is 15 which can be a shirt as desired and the fabric can be held in any groove of 7-9 as desired: page 2, lines 125-129).  

 	In regard to claim 2, Hamacher teaches wherein the proximal groove of the receiver body is bounded by a proximal rim and a middle rim, and the distal groove of the receiver body is bounded by the middle rim and a distal rim (see figures 7-9).  

 	In regard to claim 3, Hamacher teaches wherein the proximal face includes a plurality of rounded frictional elements which are configured to be in communication with the fabric of the shirt and aid in securing the shirt against the proximal face of the receiver body (proximal fabric is button 3 which has rounded frictional elements as illustrated in figures 4 and 5 and discussed in page 2, lines 120-124).  

 	In regard to claim 4, Hamacher teaches wherein the distal face (button 3) includes a plurality of pointed frictional elements (figures 4 and 5) which are configured to be in communication with the pants and aid in securing the distal face of the receiver body against the pants (page 2, lines 120-124). 
 
 	In regard to claim 5, Hamacher teaches wherein the belt has a lower edge and the distal grove of the receiver body is configured to be in communication with the lower edge of the belt to aid in securing the receiver body below the belt (a belt is capable of being in communication with the distal groove as desired). It is noted that no further receiver body structure is being claimed, Hamacher teaches all of the claimed receiver body.

 	In regard to claim 7, Hamacher teaches wherein the receiver body is coat with a soft membrane (receiver body 3 and 4 is made of soft rubber, which is a soft coat membrane: page 2, lines 89-91).  

 	In regard to claim 8, Hamacher teaches wherein the ring further comprises a pull tab extending outward from the edge of the ring (ring/plate: 1 comprises a pull tab, see upper part of plate 1).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamacher (US 1,828,041) in view of Hsin et al. (US 6,640,464).
 	Hamacher teaches a garment holder as described above in claim 1. However, Hamacher fails to teach wherein the proximal grove has a diameter, the distal grove has a diameter, and the diameter of the proximal groove is larger than the diameter of the distal groove.  
 	In regard to claim 6, Hsin et al. teaches a garment holder with a double groove, wherein the proximal grove has a diameter, the distal grove has a diameter, and the diameter of the proximal groove is larger than the diameter of the distal groove (Figure 15). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the double groove of Hamacher with the proximal groove being larger than the diameter of the distal groove, since the proximal groove of Hsin et al. being larger than the distal groove would provide a button with shank having a structure that allows for different thicknesses fabric thicknesses to be secured thereto. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamacher (US 1,828,041) in view of York (US 9,402,433).
 	Hamacher teaches a garment holder as described above in claims 1 and 8. However, Hamacher fails to teach wherein the pull tab includes a series of laterally oriented ribs configured to provide friction for the user when traversing from the secured state to the stretched state.  
 	In regard to claim 9, York teaches a garment attachment with a pull tab that includes a series of laterally oriented ribs configured to provide friction for the user when traversing from the secured state to the stretched state (Figures 23 and 24, ribs: 144).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pull tab of Hamacher with the lateral ribs of York, since the pull tab of Hamacher provided with lateral ribs would provide a means to handle and manipulate the holder as needed for attachment to the garment without the fingers slipping along the holder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Adams et al. (US 6,295,703) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732